OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)New Century Portfolios By (Signature and Title)* /s/ Nicole M. Tremblay Nicole M. Tremblay, President Date July 28, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A New Century Portfolios' Form N-PX (Annual Proxy Voting Record)(07/01/14 - 06/30/15) New Century Portfolios New Century Capital Portfolio Ticker: NCCPX Proxy Voting Record: 07/01/14 - 06/30/15 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management SSGA Funds - SPDR Gold Trust GLD 78463V107 07/18/14 Approve amendments to the Trust Indenture that change the manner in which the ordinary fees and expenses of the Trust are paid such that, in return for a payment to the Sponsor of 0.40% per year of the daily NAV of the Trust, the Sponsor will be responsible for all other ordinary fees and expenses of the Trust, as described in the consent solicitation statement. Issuer Yes For For SSGA Funds - SPDR Gold Trust GLD 78463V107 07/18/14 Approve an amendment to Section 3.08 of the Trust Indenture to permit the Sponsor to compensate affiliates for providing marketing and other services to the Trust Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2014 Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Other Matters Issuer Yes For For New Century Portfolios New Century Balanced Portfolio Ticker: NCIPX Proxy Voting Record: 07/01/14 - 06/30/15 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management SSGA Funds - SPDR Gold Trust GLD 78463V107 07/18/14 Approve amendments to the Trust Indenture that change the manner in which the ordinary fees and expenses of the Trust are paid such that, in return for a payment to the Sponsor of 0.40% per year of the daily NAV of the Trust, the Sponsor will be responsible for all other ordinary fees and expenses of the Trust, as described in the consent solicitation statement. Issuer Yes For For SSGA Funds - SPDR Gold Trust GLD 78463V107 07/18/14 Approve an amendment to Section 3.08 of the Trust Indenture to permit the Sponsor to compensate affiliates for providing marketing and other services to the Trust Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2014 Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Other Matters Issuer Yes For For Brown Capital Management Small Company Fund - Institutional Class BCSSX 12/11/14 Elect Directors Issuer Yes For For Allianz Global Investors Convertible Fund - Institutional ANNPX 01900C649 12/18/14 Elect Directors Issuer Yes For For PIMCO Income Fund PIMIX 72201F490 04/20/15 Elect Directors Issuer Yes For For New Century Portfolios New Century International Portfolio Ticker: NCFPX Proxy Voting Record: 07/01/14 - 06/30/15 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute N/A N/A 10/01/14 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2014 Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Other Matters Issuer Yes For For Matthews Pacific Tiger Fund MAPTX 02/24/15 Elect Directors Issuer Yes For For Matthews China Dividend Fund MCDFX 02/24/15 Elect Directors Issuer Yes For For Matthews Japan Fund MIJFX 02/24/15 Elect Directors Issuer Yes For For Franklin Mutual European Fund (Franklin Templeton) TEMIX 04/07/15 Elect Directors Issuer Yes For For Franklin Mutual European Fund (Franklin Templeton) TEMIX 04/07/15 To Approve an Amendment to the Current Fundamental Investment Restriction Regarding Investments in Commodities. Issuer Yes For For Franklin Mutual European Fund (Franklin Templeton) TEMIX 04/07/15 To approve the use of a "manager of managers" structure whereby the Fund's investment manager would be able to hire and replace subadvisers without shareholder approval Issuer Yes For For Franklin Mutual European Fund (Franklin Templeton) TEMIX 04/07/15 To approve a new subadvisory agreement with Franklin Templeton Investment Management Limited. Issuer Yes For For DFA International Small Cap Value Portfolio (Dimensional Funds) DISVX 05/08/15 Elect Directors Issuer Yes For For DFA International Small Cap Value Portfolio (Dimensional Funds) DISVX 05/08/15 Aprove a "Manager of Managers" Structure Issuer Yes For For DFA International Small Cap Value Portfolio (Dimensional Funds) DISVX 05/08/15 Approve an updated Investment Management Agreement with Dimensional Fund Advisors LP. Issuer Yes For For DFA International Small Cap Value Portfolio (Dimensional Funds) DISVX 05/08/15 Approve an amendment to the fundamental investment limitation regarding investment in commodities. Issuer Yes For For New Century Portfolios New Century Alternative Strategies Portfolio Ticker: NCHPX Proxy Voting Record: 07/01/14 - 06/30/15 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management SSGA Funds - SPDR Gold Trust GLD 78463V-107 07/18/14 Approve amendments to the Trust Indenture that change the manner in which the ordinary fees and expenses of the Trust are paid such that, in return for a payment to the Sponsor of 0.40% per year of the daily NAV of the Trust, the Sponsor will be responsible for all other ordinary fees and expenses of the Trust, as described in the consent solicitation statement. Issuer Yes For For SSGA Funds - SPDR Gold Trust GLD 78463V-107 07/18/14 Approve an amendment to Section 3.08 of the Trust Indenture to permit the Sponsor to compensate affiliates for providing marketing and other services to the Trust Issuer Yes For For Blackrock Enhanced Equity Dividend Trust (Blackrock Funds) BDJ 09251A104 07/30/14 Elect Directors Issuer Yes For For Blackrock Credit Allocation Income Trust (Blackrock Funds) BTZ 07/30/14 Elect Directors Issuer Yes For For 361 Managed Futures Strategy Fund Class I AMFZX 09/17/14 Appoint Federated Investment Management Company as Sub-Advisor Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2014 Issuer Yes For For Investment Company Institute N/A N/A 10/01/14 Other Matters Issuer Yes For For CBRE Clarion Global Real Estate Income Fund IGR 12504G100 11/10/14 Elect Directors Issuer Yes For For PIMCO Dynamic Income Fund PDI 72201Y101 12/18/14 Elect Directors Issuer Yes For For Templeton Global Income Fund GIM 03/02/15 Elect Directors Issuer No N/A N/A Templeton Global Income Fund GIM 03/02/15 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending August 31, 2014 Issuer No N/A N/A Aberdeen Asia Pacific Income Fund FAX 03/26/15 Elect Directors (Common Share and Preferred Share Directors) Issuer Yes For For Franklin Mutual Global Discovery Fund Class Z MDISX 04/07/15 Elect Directors Issuer Yes For For Franklin Mutual Global Discovery Fund Class Z MDISX 04/07/15 To Approve an Amendment to the Current Fundamental Investment Restriction Regarding Investments in Commodities. Issuer Yes For For Franklin Mutual Global Discovery Fund Class Z MDISX 04/07/15 To approve the use of a "manager of managers" structure whereby the Fund's investment manager would be able to hire and replace subadvisers without shareholder approval. Issuer Yes For For Franklin Mutual Global Discovery Fund Class Z MDISX 04/07/15 If properly presented, a shareholder proposal submitted by Ms. Carol Haskell and Mr. Jonathan Seidel requesting that the FMSF Board institute procedures to prevent holding investments in companies that, in the judgment of the FMSF Board, substantially contribute to genocide or crimes against humanity, the most egregious violations of human rights. Issuer Yes Against For PIMCO Income Fund PIMIX 72201F490 04/20/15 Election of Trustees Issuer Yes For For PIMCO CommoditiesPLUS Strategy Fund PCLIX 72201P175 04/20/15 Election of Trustees Issuer Yes For For Tortoise Energy Infrastructure Corporation TYG 89147L100 05/18/15 Elect Director Issuer Yes For For Tortoise Energy Infrastructure Corporation TYG 89147L100 05/18/15 To ratify the selection of Ernst & Young LLP as the independent registered public accounting firm of the Company for its fiscal year ending November 30, 2015. Issuer Yes For For PIMCO Dynamic Income Fund PDI 72201Y01 06/30/15 Elect Directors Issuer Yes For For
